DETAILED ACTION
AIA  status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the claims
Claims 15-30 are pending and examined on merits in this office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are broadly drawn to various monoclonal antibodies which specifically binds to a quetiapine and is generated against the compound of Formula I. 

    PNG
    media_image1.png
    165
    146
    media_image1.png
    Greyscale
.
As claimed, the epitope on the conjugate to which the claimed antibody binds have not been disclosed and thus the genus of the claimed antibody encompass various antibodies directed to various epitopes on the conjugate including epitope on the linker, linker-enzyme conjugation site, linker-hapten conjugation site and various sites on the hapten portion of the conjugates. 
However, the only disclosure of antibody specifically binding of quetiapine in the specification is strictly limited to a quetiapine antibody 11. (paragraph [0032]) and quetiapine sub-clones 89-3, 89-13 and 89-5 but however, the specificity of the subclones have not clearly been described in the specification, nor does the specification provides any depository information regarding public reproduction and public availability of the subclones. The instant application does not provide adequate written description for all the various antibodies as described above for various epitopes and various antibody fragments, recombinant antibodies yet to be discovered that binds to a specific epitope on the conjugate. Although screening applications are well known in the art to identify antibodies, screening is only a wish or plan for the future invention of undiscovered, unknown antibodies (the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish 
A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. A description of a genus of antibodies may be achieved by means of a recitation of a representative number of antibodies, defined by sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. The written description requirement can be met by showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. The only disclosed polyclonal antibody against a specific conjugate in the specification are not representative of, nor predictive of any and all other antibody sequences for the broadly claimed genus. There is no common/shared structure 
Claims are broadly drawn to various monoclonal antibodies but, however, the instant specification only disclosed a few subclones, which does not provide any knowledge or prediction of the three CDRs from light chain and the three CDRs from heaving chain required from specific binding to an epitope on the gabapentin conjugate. The instant specification does not provide any disclosure or any binding sequences for any antibody for light chain CDR sequences and heavy chain CDR sequences. A disclosure of a polyclonal antibody cannot be considered representative of a fragment of an antibody, a recombinant antibody or a single chain antibody without having knowing the CDR sequences of an antibody having recognition specificity of a specific epitope, let alone binding sequences for various other epitopes on the gabapentin sequences. It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain Rudikoff et al (Proc Natl Acad Sci USA 1982 Vol 79 page 1979).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  
An adequate written description must contain enough information about the actual makeup of the claimed antibody for detection, "a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials," which may be present in "functional" terminology "when the art has established a correlation between structure and function." The functional requirement that the required claimed antibodies binds to quetiapine conjugate having the structure disclosed in claim 14 is the sort of wish list of properties which fails to satisfy the written description requirement because "antibodies with those properties have not been adequately described." Centocor, 636 F.3d at 1352. The instant specification generated only a few subclone without disclosing any epitope binding and which also fails to provide common structural features or to provide guidance regarding the full scope of monoclonal antibodies, antibody fragments, single chain antibody and recombinant antibodies. The specification does not adequately describe a representative number of members of the genus or provide a written description of the genus of structurally different antibodies that bind to an epitope on the various epitope structures 
Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of antibody species to describe the genus as broadly claimed and therefore, claims 55-58, 60-61, 64-68 and 70-74 are rejected for not adequately providing written description for the entire instantly claimed genus. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 15-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mandrioli et al (J. Pharm. Biomed. Anal. 2002, hereinafter “Mandrioli”) in view of Westermann et al  (Clin. Lab. 2002, hereinafter “Westermann”), Nolli et al (Ann Ist Super Sanita 1991, hereinafter “Nolli”) and Goodrow et al  (Immunoanalysis of Agrochemicals 1995, hereinafter “Goodrow”).
 Claims 15-28 are directed to an isolated antibody which specifically binds to quetiapine. It is the product (here, in this case, an antibody that specifically binds to quetiapine), the is considered for patentability, not the process by which the product was product because in a product-by-process, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Mandrioli teaches antipsychotic drug quetiapine for treatment of schizophrenia. Mandrioli teaches that higher plasma concentration of quetiapine produces negative effect (Introduction) and teaches clinical monitoring of patients treated with quetiapine Therefore, reliable drug monitoring of quetiapine after administration is important to establish the therapeutic levels of the drug in a patient. 
Mandrioli teaches detection of quetiapine by HPLC but does not teach detection of quitiapine by immunoassay.
Westermann teaches detection of small molecule hapten epinephrine and norepinephrine by immunoassay and compared detection with HPLC method (see the title). From the comparison, Westermann concludes that immunoassay detection as compared to HPLC (e.g. ELISA) is highly specific with less interference, less time consuming, relatively simple, requires lower equipment cost and advantageous for analyzing numerous sample simultaneously (page 70).
Nolli discloses generalized teaching for production of antibodies against antibiotics for assay of the antibiotic concentrations in blood, urine and other body fluids.  Nolli discloses that assay for antibiotic concentrations in the blood, urine and other body fluids is motivated primarily in conjunction with antibiotic pharmacology and pharmacokinetics to establish the therapeutic levels of the drug, to monitor antibiotics with narrow toxic/therapeutic ratio and to detect accumulation of the antibiotic metabolites. Nolli further discloses that antibodies against non-antigenic molecules can be raised by using by using a conjugate of the non-antigenic molecules with a carrier protein. Nolli teaches conjugation of various immunogenic carrier proteins (Table 2) to various groups (Table 3) on the hapten. Nolli further discloses that polyclonal antibodies containing mixed population of antibodies (against different antigenic sites of the hapten) are largely used to set up enzyme immunoassays for antibiotics but however, monoclonal antibodies (i.e. antibodies that recognize one 
Goodrow et al  throughout the publication, and for example, in Abstract, teach strategies for immunoassay hapten design as follows:

    PNG
    media_image2.png
    595
    823
    media_image2.png
    Greyscale

Therefore, given the fact that monitoring of quetiapine level after administration is important to establish the therapeutic levels of the drug in a patient and given fact immunoassay detection is more desirable than HPLC method of detection as the immunoassay method of detection is highly specific with less interference, less time consuming, relatively simple, requires lower equipment cost and advantageous for analyzing numerous sample simultaneously, it would be obvious to one of ordinary skill in the art at the time the invention was made to consider providing alternative detection for quetiapine  by immunoassay. One of ordinary skill in the art from the description of Nolli would readily understand the importance of raising antibody against quetiapine for its improved and quick detection by immunoassay techniques. 2 terminating with a functional molecule for conjugation of immunogenic proteins and utilizing a multi-hapten approach. Moreover one of ordinary skill in the art would have a reasonable expectation of success in eliciting antibody against the quetiapine immunogenic carrier conjugate because Nolli and Goodrow teach successful production of antibodies against small molecule hapten upon conjugating the hapten with an immunogenic carrier protein.
In regards to the recitations “generated in response to a conjugate of Formula I” in claim 1, it is noted that claim 1 is a product claim (i.e. an antibody claim) and if the product (i.e. the antibody) in a product-by-process is obvious from the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. For product by process claims see MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Here in this case, the combination of the references suggest providing antibody that binds to quetiapine.
One of ordinary skill in the art would also be motivated to raise antibody and monoclonal antibody against the quetiapine because Nolli teaches that monoclonal antibodies have better specificity for haptens. Nolli disclose that polyclonal antibodies containing mixed population of antibodies (against different antigenic sites of the hapten) are largely used to set up enzyme immunoassays for antibiotics but however, monoclonal antibodies (i.e. antibodies that recognize one antigenic site of the hapten) have a better specificity for the hapten (see summary and sections under the headings "Need for antibiotics assay", "antibodies against antibiotics" and “monoclonal versus polyclonal antibodies").
Claims 15-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mandrioli et al (J. Pharm. Biomed. Anal. 2002, hereinafter “Mandrioli”) in view of Westermann et al  (Clin. Lab. 2002, hereinafter “Westermann”), Nolli et al (Ann Ist Super Sanita 1991, hereinafter “Nolli”) and Goodrow et al  (Immunoanalysis of Agrochemicals 1995) as applied to claim 1, 2 and 4 above, and further in view of Posthuma-Trumpie et al  (Anal Bioanal Chem. 2009) and Raj (US 2007/0015290A1).
See the obviousness rejection for the production of antibody against quetiapine for detection of quetiapine utilizing various immunoassay techniques but the references do not mention detection utilizing a lateral flow assay device and the antibody in a kit.
Posthuma-Trumpie teaches Lateral flow immunoassay for detection of analytes utilizing antibody specifically binding the analye (Introduction). Posthuma-Trumpie teaches that Lateral flow technology is currently widely applied (introduction) and is 
Raj discloses assay kit comprising antibody for detection of Risperidone and also discloses utilizing the antibody in a lateral flow immunoassay device for detection of analytes (e.g. risperidone) (Fig.1, para [0040] and claim 5).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to consider utilizing antibody against quetiapine in a lateral flow device with the expectation of similarly detecting quetiapine in a sample with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to utilize antibody against quetiapine in a lateral flow device because lateral flow device would provide a detection which is fast, simple and cost effective (Posthuma-Trumpie et al) and improved detection of related antipsychotic drug Risperidone has been disclosed with a lateral flow device (Raj).
In regards to claims 28-30, Raj teaches that antibody in a kit and the antibody includes but not limited to polyclonal, monoclonal, bispecific, humanised and chimeric antibodies, single chain antibodies, Fab fragments and F(ab').sub.2 fragments, fragments produced by a Fab expression library, anti-idiotypic (anti-Id) antibodies, and epitope-binding fragments of any of the above (para [0046]). Therefore, once the hapten and antibody is produced, various antibody fragments specific for the hapten would be considered obvious to one of ordinary skill in the art.

Conclusion
In regards to non-statutory double patenting rejections, Applicants arguments have fully been considered and are persuasive to overcome the rejections in view of the filing of terminal disclaimers. Thus the non-statutory double patenting rejections have been withdrawn in view of the filing to terminal disclaimers. In regards to rejections under 35 USC 112 first paragraph and 35 USC 103(a), Applicant's arguments filed 12/09/2021 have been fully considered but are not persuasive to overcome the rejections.
In regards to 35 USC 112(a), at page 9, Applicants argued that:
 	
    PNG
    media_image3.png
    407
    632
    media_image3.png
    Greyscale

The above arguments have fully been considered but are not found persuasive for the following reasons:
First, Applicants attention is drawn to the recent court decision. In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted:
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  Emphasis added.

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  Emphasis added.

An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.

The written description standard set out in Ariad applies to antibodies.  The claims here are directed to an isolated monoclonal antibody generated by a process utilizing a happen carrier conjugate, rather than the antibodies themselves, but the same standard applies with regard to the written description requirement.  See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 926 (Fed. Cir. 2004):
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”

It is the Examiner's position that the instant specification fails to provide adequate written description and clear guidance for the method, which as claimed, and does not reasonable convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of various monoclonal antibodies binding to quetiapine of the claimed invention.  The Examiner's position is based on the following facts.  First, the specification fails to disclose any correlation between the structure and function of the monoclonal antibody encompassed by the claim language.  Second, the specification fails to describe representative example of monoclonal antibodies that binds to quetiapine in a manner that reasonably conveys 
The only disclosure of a quetiapine antibody 11 and few sub-clones 89-3, 89-13 and 89-5 does not provide adequate written description for all the various monoclonal antibodies as described above for various epitopes and various antibody fragments, yet to be discovered that binds to a specific epitope on quetiapine. Although screening applications are well known in the art to identify antibodies, screening is only a wish or plan for the future invention of undiscovered, unknown antibodies (the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention).  Thus, Applicants have not described representative species of monoclonal antibody structures with structural functional correlation that functions as claimed to adequately describe the entire genus of monoclonal antibodies for various epitopes on quetiapine.
In regards to 103 rejection, Applicant argued the followings: At page 10, Applicant argued the followings:

    PNG
    media_image4.png
    132
    633
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    131
    629
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    130
    635
    media_image6.png
    Greyscale

At page 11, Applicant argued the followings:

    PNG
    media_image7.png
    235
    685
    media_image7.png
    Greyscale

The above arguments have fully been considered but are not found persuasive. In regards to the recitations “generated in response to a conjugate of Formula I” in claim 1, it is noted that claim 1 is a product claim (i.e. an antibody claim) and if the product (i.e. the antibody) in a product-by-process is obvious from the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. For product by process claims see MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In this case, the product is a monoclonal antibody that binds to quetaipine, and the process steps of generating the antibody with a hapten conjugated to an immunogenic carrier is a product-by-process (i.e., generating the antibody) limitation and the claims are not limited to the manipulations of the recited steps of generating the antibodies, only the structure implied by the steps (i.e., the generated antibody). The combination of the references as described above, suggest providing antibody that binds to quetiapine.
prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAFIQUL HAQ/
Primary Examiner, Art Unit 1641